Citation Nr: 1702202	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  14-24 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for a pulmonary disability to include diseases due to asbestos exposure (originally claimed as asbestosis).

2.  Entitlement to service connection for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

The Veteran and D.B.


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1953 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This matter was previously before the Board and remanded for further development in October 2015.

In July 2015, the Veteran and D.B. testified at a Board hearing before a Veterans Law Judge who is unavailable to participate in the decision in this case.  A copy of the transcript of that hearing is of record.  The Veteran was informed by letter dated December 2016 of the right to another Board hearing.  This letter also informed the Veteran that if the Veteran did not respond within 30 days the Board would proceed with his appeal.  To date, the Veteran has made no response to this letter.  Therefore, the Board will proceed with this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos in service and after separation from service.

2.  The Veteran is currently diagnosed with bilateral plural plaques consistent with asbestos exposure and pulmonary fibrosis related to the medication methotrexate that was previously used to treat the Veteran's psoriasis.

3.  The Veteran is not currently diagnosed with chronic obstructive pulmonary disease (COPD) or asthma.

4.  The Veteran has bilateral hearing loss and had military noise exposure, but the weight of the evidence is against a finding that it is at least as likely as not (50 percent or greater) that the military noise exposure caused the bilateral hearing loss. 


CONCLUSIONS OF LAW

1.  The evidence of record does not meet the criteria to establish service connection for bilateral plural plaques or pulmonary fibrosis.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The evidence of record does not meet the criteria to establish service connection for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the Veteran's claims, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All service treatment records, VA treatment records, and private medical treatment records identified by the Veteran have been obtained.  In addition, the Board notes that this case was previously before the Board and remanded in October 2015.  The Board finds that VA has substantially complied with the directives in the October 2015 remand by obtaining the requested records and developing additional medical evidence.  Finally, the Veteran testified at a hearing before the Board in July 2015.  As previously discussed, that hearing took place before a Veterans Law Judge that is no longer available.  The Veteran was notified of his right to have an additional hearing before the undersigned Veterans Law Judge, but has not specifically requested an additional hearing.

The Veteran was also provided with two VA examinations (the reports of which have been associated with the claims file).  The Board finds the most recent VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Service connection may be established for a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Certain chronic diseases, listed in 38 C.F.R. § 3.309(a), are subject to presumptive service connection under 38 C.F.R. § 3.03(b).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to establish a disease is "chronic" in service, there must be a combination of manifestations sufficient to identify the disease and sufficient observation to establish chronicity at the time of service.  When a chronic disease is shown in service, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required to establish service connection.  38 C.F.R. § 3.303(b) (2016).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, where a veteran served at least ninety days of active service, and certain chronic diseases become manifest to a degree of ten percent or more within one year after the date of separation from such service, such a disease shall be presumed to have been incurred in service, even though there is no evidence of such a disease during the period of active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

III.  Pulmonary Disability

The Veteran is seeking service connection for a pulmonary disability, which he initially claimed service connection for asbestosis in March 2011.  As noted in the October 2015 Board remand, the medical evidence includes medical records suggestive of diagnoses of a variety of pulmonary disorders including asthma, COPD, and pulmonary fibrosis in addition to a diagnosis of bilateral pleural plaques consistent with asbestos exposure.  Consequently, the Veteran's claim was reframed by the Board more generally as a claim for a pulmonary disability to include all of the aforementioned diseases.  See Clemons v. Shinseki, 23 Vet.App. 1 (2009); see also Brokowski v. Shinkseki, 23 Vet.App. 79 (2009).
After an in person VA examination in March 2016 and a thorough review of the Veteran's electronic claims file, the examiner determined that the Veteran does not have either COPD or asthma.  The examiner explained that the Veteran's pulmonary functioning test results were within normal limits and did not support diagnoses of asthma or COPD.  The Board notes that the Veteran's medical records do mention COPD and asthma multiple times.  However, those references generally characterize the Veteran as seeking medical treatment for an acute condition such as bronchitis with "underlying" COPD or asthma. (See e.g. Medical Records received May 2011 pg. 3).  As such, this evidence is more in the character of a recitation of the Veteran's reported medical history than it is evidence of an active and chronic diagnosis.  See Leshore v. Brown, 8 Vet.App. 406, 409 (1995) (finding the repetition of lay medical histories by healthcare providers not competent as evidence of disability).  Importantly, the examiner's determination that the Veteran does not have either COPD or asthma accords with the Veteran's testimony that those diagnoses were originally included in his medical records erroneously.  The Veteran also denied having been diagnosed with either COPD or asthma during his March 2016 examination.  The Veteran is competent to report "a contemporaneous medical diagnosis."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Given that the Veteran's explanation is consistent with the findings of the VA examiner, the Board finds that the Veteran is also competent to report that he is not diagnosed with either COPD or asthma.  The Board further finds that the evidence of record does not establish that the Veteran suffers from COPD or asthma, and that his claim for service connection based on those two conditions cannot be established.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

On the other hand, the Veteran is currently diagnosed with two other pulmonary conditions, bilateral pleural plaques and pulmonary fibrosis.  These two conditions are sufficient to establish the existence of pulmonary disability and satisfy the first element of a service connection claim.  38 U.S.C.A. §§ 1110, 1131; see also Hickson, 12 Vet. App. 247 (1999).

As to the in-service incurrence of an injury or disease, the Board observes that the Veteran's personnel and service treatment records do not record any specific injuries or diseases related to the Veteran's pulmonary or respiratory system.  His service treatment records indicate that his lungs were normal at the time that he entered and exited active service, and several chest x-rays conducted over the course of his service did not contain any evidence of a pulmonary condition.  In his written statements and his testimony before the Board, the Veteran indicates that he was exposed to asbestos while serving onboard the USS Dortch.  VA regulations do not provide for a presumption of asbestos exposure simply by virtue of shipboard service.  Dyment v. West, 13 Vet.App. 141, 146 (1999).  However, the Veteran's personnel records demonstrate a minimum of approximately a year and a half of service aboard the Dortch as a machinist mate.  The Veteran testified about his service as a machinist mate and his presence in engine room compartments when pipes or other components were repaired and asbestos was disturbed and present in the air as dust.  The Veteran's statements were confirmed by a lay statement submitted by one of his shipmates.  Additionally, both the VA examiner in February 2012 and March 2016 appear to have accepted that the Veteran suffered at least some asbestos exposure while in active service.  Taken together, it is at least reasonable to conclude that the Veteran was exposed to asbestos while in active service.  Therefore, the Board finds that record establishes the in-service incurrence of a disease or injury because the Veteran was exposed to asbestos during his active service.  38 U.S.C.A. §§ 1110, 1131; see also Hickson, 12 Vet. App. 247 (1999).

Thus, the Veteran's claim for disability benefits turns on whether his bilateral pleural plaques and pulmonary fibrosis are linked to his naval service.  38 U.S.C.A. §§ 1110, 1131; see also Hickson, 12 Vet. App. 247 (1999). 

Turning first to the pulmonary fibrosis, the preponderance of the weight of the evidence is against the conclusion that it is at least as likely as not (50 percent or greater) that this condition was caused by exposures during the Veteran's military service.  Specifically, the VA examiner determined that the Veteran's pulmonary fibrosis was less likely than not (less than 50 percent probability) related to the Veteran's pleural plaques or his military service.  The examiner reasoned that the Veteran's diagnosis of pulmonary fibrosis was due to an alternate etiology, the Veteran's use of methotrexate as treatment for a different, and not service-connected, condition.  The examiner went on to explain that pulmonary fibrosis is a known side effect of methotrexate.  The examiner's opinion is consistent with the medical records provided by the Veteran.  Those records report that he began taking methotrexate prior to March 2006 and discontinued this treatment approximately February 2008 when his doctors suspected he was developing lung problems as a result of this medication.  For example, in an April 2010 private treatment record from Blue Ridge Cardiology, it was noted that the Veteran had a history of Methotrexate-induced lung toxicity.

Consequently, the Board finds that the preponderance of the evidence weighs against finding a link between the Veteran's pulmonary fibrosis and his military service or his pleural plaques.

As to the Veteran's bilateral pleural plaques, the Veteran's health care providers all agree that this condition is consistent with asbestos exposure.  In fact, the VA examiner in March 2016 went so far as to say that the "Veteran has definite evidence of asbestos exposure" in the form of pleural plaques that are documented on x-rays beginning in 2002.  The VA examiner in February 2012 reached the same conclusion, and the providers who initially performed those x-rays in December 2002, November 2007, December 2007, October 2009, and August 2011 also reached the conclusion that this condition was consistent with asbestos exposure.  Nevertheless, the preponderance of the evidence weighs against finding a connection between the Veteran's pleural plaques and his in service asbestos exposure.  The examiner in March 2016 and February 2012 both reached this conclusion because the Veteran's civilian career as a mechanic and bus driver also exposed him to asbestos on a more regular basis and for a far longer period of time than his duties in the Navy did.  Citing to medical literature, the VA examiner explained that pleural plaques are more likely to develop after repeated exposure to asbestos, and concluded that this condition had a less than a 50 percent probability of being related to the Veteran's asbestos exposure in active service.

It is clear from the record that the Veteran attributes his pleural plaques to his asbestos exposure during military service and not to his asbestos exposure during his civilian career.  However, the Board finds that the etiology of the Veteran's pleural plaques is a complex medical issue typically determined by persons with medical training rather than lay statements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The record does not reflect that the Veteran has the type of medical expertise to competently opine on such a complex medical issue.

Here, while the record is replete with medical providers indicating that the Veteran's pleural plaques are consistent with asbestos exposure, only the VA examiners from February 2012 and March 2016 undertake a consideration of the entirety of the Veteran's asbestos exposure both in the military and in his subsequent civilian career.  Consequently, the Board finds these analyses more persuasive because they are more detailed and based on a more complete consideration of all the evidence.  These two examinations determined that the Veteran's pleural plaques were more likely than not related to his asbestos exposure in his post-service career and less likely related to his brief asbestos exposure in the Navy.

Therefore, the Board finds that the weight of the evidence is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran's pleural plaques is the result of the Veteran's exposure to asbestos during his naval service.  This is not to say that any post-service asbestos exposure defeats a claim of service connection where the Veteran was also exposed to asbestos during active service.  In this case, the Board is persuaded by the March 2016 VA examiner's opinion that the necessary nexus between the Veteran's asbestos exposure in the Navy and his pleural plaques cannot be established.  The Board is particularly persuaded due to the detailed review of the evidence conducted by this examiner, the citation to medical literature, and the fact that this opinion is consistent with the VA examiner's opinion from February 2012.  The Board finds it significant that the record does not contain a contrary opinion from a medical professional who has considered the consequences of both in service and post-service asbestos exposure.  Consequently, the Board finds that the preponderance of the evidence weighs against finding a nexus between the Veteran's pleural plaques and his exposure to asbestos in service.

In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  However, the benefit of the doubt doctrine cannot establish an element of service connection where the preponderance of the evidence weighs against such a finding.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Finally, the Board has also considered the application of the presumption of service connection for chronic diseases. 38 C.F.R. §§ 3.303 (2016).  However, neither pleural plaques nor pulmonary fibrosis are among the list of chronic diseases covered by this presumption.  38 C.F.R. § 3.309(a) (2016).  Consequently, service connection is not available to the Veteran under this presumption. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

IV.  Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The Veteran's service treatment records fail to show any audiometric testing during his military service.  Whispered voice tests at enlistment and separation were normal.  There is no medical evidence that the Veteran experienced a hearing loss disability either in service or for a number of years after, as the first record of a hearing loss disability appeared in May 2012 private medical report (more than fifty years after the Veteran's separation from service).  

Nevertheless, it is not disputed that the Veteran currently has hearing loss for VA purposes.  Additionally, it is accepted that the Veteran experienced military noise exposure, while in the Navy due to his specialty as a machinist mate.  The Veteran testified that he was often required to be in rooms where loud machines were running in order to perform his duties.  The Veteran also testified that he was required to hold a weapons qualification during his shipboard service, and that he assisted in the firing of larger weapons aboard the ship.  The Veteran testified that all of these activities were conducted without hearing protection.  
However, military noise exposure alone is not considered to be a disability, rather, when hearing loss is first documented more than a year after service separation, it must be shown that the hearing loss was caused by the military noise exposure. 

Here, the Veteran was first diagnosed with hearing loss half-a-century after service.  The Board has reviewed his statements, but the Veteran has not specifically indicated that he noticed diminished hearing acuity during service.  For example, at his Board hearing, the Veteran was asked if he had trouble hearing people in service.  He stated that "he didn't have trouble".  The Veteran testified about circumstances in which he was exposed to acoustic trauma while serving in the Navy, but seemed far less certain that he was losing his hearing during his naval service - even though he specifically recalled symptoms of tinnitus while in service.  
The Veteran testified that this problem began in service and continued during his post-service career.  The Veteran is competent to provide testimony to establish the occurrence of medical symptoms.  Kahana v. Shinseki, 24 Vet.App. 428, 438 (2011) (Lance, J. concurring).  However, given the inconsistency and uncertainty expressed by the Veteran regarding the onset of his hearing loss in service, the Board finds that his statements alone are insufficient to establish continuity of symptomatology since service.

The absence of in-service evidence of a hearing loss disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190   (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Here several medical opinions are of record, all of which were provided by medical professionals who are presumed to have the training and expertise to opine on the etiology of the Veteran's bilateral hearing loss.  As such, each opinion is considered to constitute both competent and credible evidence, which is deemed to be probative.  However, the Board must determine what evidence is the most probative. 

Unfortunately, the preponderance of the evidence does not establish a medical link between the Veteran's hearing loss disability first documented in 2012 and his military service from 1953 to 1957.  The most favorable evidence in the record is a May 2012 private audio examination.  That examination was conducted by an audiologist, establishes that the Veteran suffers from a hearing loss disability attributed to sensorineural hearing loss, and is accompanied by an opinion indicating that the Veteran's hearing loss is more likely than not directly related to his military service.  However, as noted by the Board's remand, this opinion is simply inadequate for rating purposes, and is not as credible as other medical evidence in the record as no rationale is provided for why the current hearing loss either began during or was otherwise caused by the Veteran's military noise exposure.  Moreover, the medical professional failed to address the significant passage of time between service, and the first diagnosis of hearing loss, and the medical professional did not address the Veteran's post-service noise exposure.

On the other hand, the VA examination from August 2012 and the addendum opinion from February 2016 provide a much more thorough and complete explanation.  This examination also found that the Veteran suffered from sensorineural hearing loss; however, the VA examiner determined that there was a less than 50 percent probability that the Veteran's hearing loss was related to the Veteran's service.  The VA examiner reached this conclusion because (1) the Veteran's hearing was normal both at the time he entered and exited service; (2) there appeared to be no indication that the Veteran complained of hearing loss symptoms between 1957 and 2012; (3) the Veteran's civilian career was one in which he was exposed to engine noise (both as a bus driver and as a mechanic), and (4) the examiner could not rule out the effects of age-related hearing loss.  As previously noted, the lack of a diagnosed hearing loss disability during the period of service does not automatically prevent a successful claim for compensation.  However, in order to establish service connection, the record must contain a medically sound basis for attributing the post-service hearing loss disability to in-service acoustic trauma and not intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Here, after a careful review of the evidence, the VA examiner remained of the opinion that there was less than a 50 percent probability that the Veteran's hearing loss disability was caused by or related to the Veteran's military service, and was unable to provide a medical nexus between the Veteran's hearing loss and his military service rather than to the intercurrent causes including age and post-service noise exposure.  Consequently, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.

The Board has also considered the applicability of the presumptive service connection for chronic diseases.  Organic diseases of the nervous system are subject to presumptive service connection if they are shown in service or within one year after the Veteran's separation from service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307(a)(3) (2016).  Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 C.F.R. § 3.309(a).  See M21-1MR III.iv.4.B.12.a.  

Unfortunately, the evidence of record does not establish that the Veteran's hearing loss disability manifested to a compensable level either during service or within one year after his separation from service.  As discussed before, the Veteran's service treatment records do not show hearing loss during service.  The Board has given due consideration to the Veteran's testimony that he noticed his hearing loss in service and at some point after his service while working as a bus driver.  Nevertheless, the Board must consider this evidence in light of all the evidence, including the length of time between the Veteran's separation from service and his first complaint of hearing loss.  Maxon v. Grober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Given that the Veteran went more than 50 years after his separation from service before complaining of any hearing loss symptoms and that his service treatment records indicate normal hearing, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's sensorineural hearing loss manifested either during service or within one year thereafter. 38 C.F.R. § 3.307 (2016).  Similarly, the record also does not demonstrate a continuity of hearing loss symptoms over that period of more than 50 years.  38 C.F.R. § 3.303(b) (2016).

The Board has also considered the application of the benefit of the doubt doctrine.  However, the preponderance of the evidence weighs against the Veteran's claim, and under such circumstances the benefit of the doubt cannot aid the Veteran's claim. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a pulmonary disability is denied.

Service connection for bilateral hearing loss is denied.


____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


